Citation Nr: 1028017	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease (COPD) and 
asbestosis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Subsequently, the appeal was returned to the 
jurisdiction of the RO in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder, 
claimed as COPD and asbestosis.  He asserts his respiratory 
disability is the result of his exposure to asbestos on board the 
U.S.S. ONSLOW (AVP-48).  He contends that he was additionally 
exposed to asbestos while asbestos was being removed from the 
ONSLOW during its overhaul while in dry dock at Mare Island's 
naval shipyard in Vallejo, California, between November 1952 and 
March 1953.  He also asserts that his respiratory disorder is due 
to his exposure to dust and fumes that the ship's crew 
encountered while removing debris from the ship to trash 
containers on the dock.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular were later included in VA's 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 
1, section H, 29, referencing ch. 2, section C (last updated June 
20, 2008) (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must 
analyze the Veteran's claim of entitlement to service connection 
for an asbestos-related disease under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1MR, paragraph 9(d).  
An asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the nature 
of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Id.  Asbestos fibers also may produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Id., paragraph 
9(e).  Rating specialists must develop any evidence of asbestos 
exposure before, during, and after service.  A determination must 
be made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.

Although the Veteran has been diagnosed with COPD and emphysema 
since 1985 or 1986, the claim on appeal was denied without 
confirmation of details proffered by the Veteran concerning his 
inservice exposure to asbestos, dust, and fumes and without a VA 
respiratory examination as his service treatment records showed 
no complaints of, or treatment for, any type of pulmonary 
condition.  

A November 1986 VA examiner noted an impression of "Chronic 
obstructive pulmonary disease, probably emphysema, much improved 
on treatment" when the Veteran was examined for purposes of a 
nonservice-connected pension.  The Veteran had told the examiner 
that he had these symptoms for 12 months.  Prior to that time he 
smoked one and one-half packs of cigarettes daily, but he quit 
smoking in November 1985.  The February 1987 rating decision 
noted that the Veteran last worked in November 1985 as a self-
employed saw mill operator.

VA outpatient treatment records dated from April 2000 to February 
2010 show treatment for what was described as severe COPD, 
including several exacerbations.  The use of several inhalers and 
home oxygen are also noted.  Private medical records from May 
2000 to March 2006 show treatment for COPD and bronchitis.

Research on the Internet discloses that those who worked on naval 
vessels like the U.S.S. ONSLOW faced a certain amount of exposure 
to asbestos as practically every compartment of the vessel had 
parts made with asbestos.  The web site Asbestos.com includes the 
ONSLOW as one of many U.S. naval vessels that contained asbestos.  
In a passage on the ONSLOW, it noted that "anyone working in 
enclosed quarters where asbestos was present, such as USS 
Onslow's mechanical sections or engines, was especially in 
danger.  Those who maintained USS ONSLOW or other ships like her 
when she was in dry dock for overhaul were subject to the 
possibility of exposure to asbestos as well."  (See 
http://www.asbestos.com /navy/auxiliary-vessels/uss-onslow-avp-
48.php).

The Veteran's DD Form 214 reflects that his specialty number 
while in service was BM-0109-83, but the claims file contains no 
translation of the number or explanation of the Veteran's duties 
while in service.  On remand, the RO/AMC should request the 
service department to provide a description of specialty BM-0109-
83, as applicable from 1952 to 1956, and confirm the Veteran's 
duty assignment aboard the U.S.S. ONSLOW during this time period.

The Veteran and a shipmate buddy, J.W.L., prepared statements 
received by VA in February 2009 which detailed service aboard the 
U.S.S. ONSLOW during the 1950s and its dry docking for a general 
overhaul between approximately October 1952 to March 1953.  

The Veteran wrote that all of the ship's ammunition was unloaded 
before it sailed to Mare Island's dry dock at Vallejo, 
California, for a general overhaul of its hull, compartments, and 
decks.  The Veteran said that the ship's sailors moved to 
barracks at the base during the overhaul and that while civilian 
workers did the tearing out the ship's crew removed all the 
debris from the ship to trash containers on the dock.  He noted 
that a lot of dust from asbestos insulation was removed from the 
bulk heads and that he encountered a lot of dust from welding 
fumes, sandblasting fumes, painting, and fiber glass 
installation.  He asserted that members of the ship's crew were 
never provided masks to protect them from breathing in these 
fumes.

J.W.L. wrote that the U.S.S. ONSLOW was in dry dock from October 
1952 to February 1953 and reported details of the ship's 
overhaul, including the removal of asbestos insulation.  He wrote 
that after its removal, the insulation was stacked on pallets on 
the pier from where it was hauled away.

On remand, the RO/AMC should request details of the overhaul and 
dry docking of the U.S.S. ONSLOW in 1952 and 1953 and have the 
service department confirm, if possible, the February 2009 
statements of the Veteran and his buddy, J.W.L.

In service connection claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In light of this low threshold, and the Veteran's diagnosis of a 
respiratory disorder within 30 years of discharge from service, 
the Veteran should be examined to determine whether any current 
respiratory disability is related to any injury, disease, or 
event in service, including exposure to asbestos or to the dust 
and fumes surrounding the dry dock repair of his ship in 1952 and 
1953.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should take all necessary and 
appropriate steps to confirm, through the 
National Personnel Records Center or the 
service department (Navy), the Veteran's duty 
assignments during active duty, especially 
any service aboard the U.S.S. ONSLOW (AVP-48) 
and his duty status from November 1952 to 
March 1953.  

2.  The RO/AMC should request the service 
department (Navy) to provide, from its 
historical personnel records, a description 
of specialty BM-0109-83 as applicable from 
1952 to 1956.  

The RO/AMC should also request that the 
service department confirm the details of the 
February 2009 statements of the Veteran and 
his buddy, J.W.L., concerning the dry docking 
and repair of the U.S.S. ONSLOW at Mare 
Island Naval Station from approximately 
October 1952 to March 1953. 

3.  The RO/AMC should contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for his respiratory disorders 
since discharge from active duty.  After the 
Veteran has signed the appropriate 
release(s), the RO/AMC shall then attempt to 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file.

4.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for a VA respiratory (obstructive, 
restrictive, and interstitial) examination.  
The examiner must review the claims folder in 
conjunction with the examination.  While the 
entire claims file shall be reviewed, the 
examiner's attention is directed to all 
medical evidence regarding the Veteran's 
social and occupational history, use of 
tobacco, claimed exposure to asbestos while 
serving on board Navy vessels during his 
period of active duty, and his claimed 
exposure to dust and fumes during the 
overhaul of his ship while in dry dock.  All 
indicated tests or studies should be 
completed.  

The examiner should identify all current 
respiratory disabilities, and should answer 
the following questions:

i).  If the service department confirms that 
the ship to which the Veteran was assigned 
underwent asbestos removal or other 
renovation during the relevant period, is it 
is at least as likely as not (i.e., 50 
percent probability or greater) that the 
Veteran incurred a respiratory disorder, to 
include a disorder for which a diagnosis of 
COPD is assigned, as a result of his service, 
to include exposure to dust, fumes, or other 
environmental hazards during renovation of 
the ship? 
 
ii).  Is it at least as likely as not (i.e., 
50 percent probability or greater) that the 
Veteran currently has asbestosis, or any 
other current respiratory disorder, as a 
result of his active service, or any incident 
of his service, to include service on the 
U.S.S. ONSLOW from December 1952 to May 1954, 
to include exposure to asbestos or other 
environmental hazards on board the ship? 

A full and complete rationale for all opinions 
expressed is required.  If the examiner is unable to 
reach an opinion without resort to speculation, the 
examiner should identify the information needed to 
provide the requested opinion.   Thereafter, 
necessary development should be completed.

5.  The RO/AMC will then readjudicate the 
Veteran's claim of entitlement to service 
connection for a respiratory disorder, 
claimed as COPD or asbestosis, to include as 
due to asbestos exposure.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


